DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (JP 2004-294934 A1) as evidenced by Hayashi et al. (WO 2013/035627 A1) in view of Kamiya et al. ( US 2016/0334705 A1). 
Regarding claims 1 and 3-20  Furukawa discloses a photosensitive lithographic printing plate (corresponding to the "lithographic printing plate original plate" of the present application) having a layer (corresponding to the "image recording layer" of the present application) obtained by applying and drying, on an aluminum support body, a photosensitive coating liquid 
 Given that U-15HA is a 15-functional urethane-based multifunctional acrylate having an Mw of approximately 2300 and obtained by reacting dipentaerythritol pentaacrylate with three isocyanate groups extending from isocyanuric skeletons of a trimer of hexamethylene diisocyanate as evidenced by paragraph [0114] of Hayashi et al. U-15HA is a polymerizable compound having a molecular weight and a double bond equivalent satisfying the ranges of the present application.
 Although the ClogP of U-15HA is not disclosed, given that U-15HA is thought to have a structure similar to the specific polymerizable compound 1 of the present application, U-15HA can be said to be a polymerizable compound having a ClogP satisfying the range of the present application. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
However, Furukawa does not explicitly disclose the image-recording layer contains polymer particle as instantly claimed. It is noted that is commonly known to include a polymer 
Furukawa further discloses containing a second polymerizable compound (in particular, refer to claim 4 of Furukawa). Further, Furukawa  discloses using, as the polyfunctional compound, a compound having an acrylic group or a methacryl group and having a molecular weight of 1500 or less (in particular, refer to paragraphs [0011] and [0013] of Furukawa ). A person skilled in the art could easily configure the composition of Furukawa to further contain the compound. Moreover, Furukawa indicates that development is carried out using an alkaline developer (pH of 2 to 11; refer to paragraph [0050] of Furukawa). Furukawa ( see paragraphs [0130-0131] & examples) discloses a method for producing a lithographic printing plate comprising image-exposing the printing plate precursor and removing a non-exposed portion of the image-recording layer using at least one of printing ink and dampening water. 
Allowable Subject Matter
4.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art of Record
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Konishi et al.  (JP 10090886 A).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722